Citation Nr: 1013673	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1962 to 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In March 2008 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Philadelphia, 
Pennsylvania.  The transcript of that hearing is of record.  


REMAND

The RO conducted development in accordance with the Board's 
remand instructions and thereafter returned the case to the 
Board.  While the Board sincerely regrets the delay, another 
remand is required in this case for the reasons described 
below.  

The Veteran seeks service connection for a lower back 
disorder which he attributes to picking up a transport box 
during service.  

The Veteran's claim for service connection was previously 
remanded by the Board in September 2008 for further 
development.  A review of the record indicates that the 
Veteran had an MRI of his thoracic lumbar spine at Mercy 
Suburban Hospital in August 2009.  See VA examination report 
of November 2009.  That record is not contained in the claims 
file and there is no indication in the claims file that the 
record was requested.  

Moreover, on examination in November 2009, the VA examiner 
opined that the Veteran had congenital stenosis and that with 
his congenital stenosis, the stage was set for spinal 
problems with birth.  The examiner further opined that the 
condition was not at least as likely as not due to or 
aggravated by his service condition.   

However, it is unclear from the record whether the Veteran's 
current back condition is a congenital defect or a congenital 
disease, and if aspects of the Veteran's current back 
condition are non-congenital.  This is important because the 
VA General Counsel has indicated that there is a distinction 
between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes. 

Congenital diseases may be recognized as service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  See 38 C.F.R. § 3.306 (2009).  
A congenital defect, on the other hand, is not service 
connectable in its own right, although service connection may 
be granted for additional disability due to disease or injury 
superimposed upon such defect during service.  See VAOPGCPREC 
82-90 (1990).

Thus, the Veteran should be afforded another VA examination 
to determine the diagnosis and etiology of his current back 
condition, including whether his current back condition is 
related to his period of active service or was aggravated 
therein.  It should also be addressed whether his current 
back condition constitutes a congenital defect, and, if so, 
whether there is any superimposed disease or injury due to 
service; or (ii) whether it constitutes a congenital disease, 
and, if so, whether it was aggravated by his period of active 
service beyond the natural progression.  See 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 
Vet. App. at 81.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the dating from February 
5, 2009, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Philadelphia and any other 
appropriate VAMC dating from 
February 5, 2009, to the present.  

Lumbar MRI results dated in August 
2009 should be obtained in 
connection therewith.  If the record 
is not available through the VA 
medical center, contact the Veteran 
to obtain any necessary 
authorization that would allow the 
RO to request the document from 
Mercy Suburban Hospital.  

2.  Schedule the Veteran for a VA 
examination to determine the nature 
and etiology of his current back 
condition.  The Veteran should be 
provided with an opportunity to 
report the symptoms he has 
experienced since service.  All 
necessary studies and/or tests 
should be conducted.  Following a 
review of the claims file, the 
examiner should answer the following 
questions:  

(a)  Do any currently diagnosed back 
conditions constitute a pre-service 
congenital defect or a disease, as 
defined by VAOPGCPREC 82-90 
(generally, a congenital abnormality 
subject to improvement or 
deterioration is considered a 
disease)?

(b)  If a currently diagnosed 
condition is considered a congenital 
defect, then was there a 
superimposed disease or injury in 
service that resulted in additional 
disability?  
(c)  If the examiner finds that a 
currently diagnosed back condition 
is a congenital disease, then was 
the condition aggravated during his 
period of active service?  
Aggravation indicates a permanent 
worsening of the underlying 
condition as compared to an increase 
in symptoms.  

(d)  If the examiner finds that a 
current back condition is an 
acquired condition rather than a 
congenital disease or defect, the 
examiner should opine as to whether 
it is at least as likely as not (at 
least a 50 percent probability) that 
the Veteran's current back condition 
is related to the November 1962 
diagnosis of back strain, or is 
otherwise related to his active 
service.  In that regard, the 
examiner should consider the 
Veteran's credible reports that he 
has had back symptoms since 
discharge from service.  

The claims file should be made 
available to the examiner for review 
in conjunction with the opinion or 
examination, and the examiner should 
note such review.  

A complete rationale should be 
provided for all opinions given.  
The opinions should be based on 
examination findings, historical 
records, and medical principles.  
The examiner should fully articulate 
a sound reasoning for all 
conclusions made.

3.  After completing the above 
actions, and any other development 
as may be indicated by any response 
received as a consequence of the 
actions taken in the paragraphs 
above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of 
the case (SSOC) must be provided to 
the Veteran and his representative. 
After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


